Citation Nr: 1615221	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to July 18, 2013 and higher than 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was previously remanded in June 2012.  The Board finds substantial compliance with the requested development regarding the issue of an increased rating for PTSD.  Stegall v. West, 11 Vet. App. 268 (1998).

Additional evidence was added to the claims folder in January 2016, and a waiver of consideration of that evidence by the RO was secured in January 2016.  38 C.F.R. § 20.1304 (2015).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 18, 2013, the appellant's service-connected PTSD was manifested by symptoms such as episodes of depressed mood, avoidance, anxiety, sleep disturbance, intrusive thoughts, anger, and hyper vigilance, productive of no more than occupational and social impairment comparable to reduced reliability and productivity.

2.  Since July 18, 2013, the appellant's service-connected PTSD was manifested by symptoms such as episodes of depressed mood, avoidance, anxiety, sleep disturbance, intrusive thoughts, anger, and hyper vigilance, productive of no more than occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial staged evaluation in excess of 50 percent for PTSD, prior to July 18, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to an initial staged evaluation in excess of 70 percent for PTSD, since July 18, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran's claims arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded several VA examinations, including in July 2013 and February 2011.  In this regard, the Board finds that the proffered opinions regarding the Veteran's service-connected condition was based on interviews with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Ratings Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The pendency of the issue in this instance dates to the original rating decision granting service connection.  Id.  Consequently, the Board will evaluate the Veteran's psychiatric disorder as a claim for a higher evaluation of the original award.

The Veteran has been assigned a 50 percent rating and 70 percent rating at different stages for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-V, for raring purposes].

While the Rating Schedule indicates that the rating agency must be familiar with the DSM-V, VA does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Analysis

The Veteran first underwent a VA psychiatric examination in February 2011.  Upon examination, the examiner descried the Veteran "as flushed, downward gazing, [and] stolid in his responses."  It was noted that the Veteran had been married for 27 years with no children.  The Veteran described his experiences in Vietnam.  The Veteran "brought in his medications.  They include Lisinopril 20 mg, amlodipine, allopurinol 300 mg, terazosin HCL 10 mg, simvastatin 40 mg, omeprazole 20 mg, prazosin HCL 1 mg, citalopram, [and] hydrobromide 40 mg.  [The Veteran] recalled that [Dr. H.] was his primary [doctor] and [Dr. Y.] is his psychologist."  The Veteran said, "I'm under-employed especially at this time.  I have lost time from work for PTSD but I really believe that I am better when I work it takes my mind off things and I feel better about myself.  Also time goes faster."

The Veteran explained that after service in Vietnam he felt "compelled" to drink "all the time."  He said he does not want to be around crowds.  He keeps his back to the wall so he can see what is going on.  The examiner asked what brought him to seek help.  The Veteran answered that his wife "was pushing me to get checked out."

The frequency of psychiatric symptoms was given as, "Pretty much about 4 times a week.  I was having nightmares but the medicine has really helped me some."  The severity of symptoms was given as, "I have nightmares that I take pills for at night.  That was pretty serious but again the pills kind of help me with this."  The duration of symptoms was given as, 'This has been coming on since I was over there.  I figured I wasn't the same I got that feeling from how people reacted to me.  So it has been about 43 years.  I didn't care too much to think about what went wrong and what went wrong in my life."

The quality of peer relationships were recalled as, "Sometimes I just don't want to have anything to do with folks.  Sometimes I'm all right I have to admit."  The Veteran has had 4 DUIs.  He indicated he drinks a quart of alcohol a night.

A history of suicidal ideation was denied.  "Impairment of thought processes or communication was not complained of.  Delusions and hallucinations were rejected.  Eye contact and interaction in the session was appropriate.  Homicidal thoughts were not entertained.  Personal hygiene was fair on this occasion.  [The Veteran] was oriented to person, place, time, situation, and purpose."  The examiner inquired about memory and the Veteran answered, "You know I think I've lost a pretty good amount of memory.  They say that you can lose it from drinking and I've had some wipeouts of memory."  Obsessive and ritualistic behavior when described, was not endorsed.  Speech was slow, careful, quiet, directed at the carpet, for the most part.  The Veteran indicated that he did not thing he suffers from panic attacks.  Depression was endorsed.

The examiner diagnosed PTSD.  Alcohol abuse was noted to be related to the PTSD.  The examiner also noted "minor memory loss."  The examiner described the Veteran's condition as "moderately severe."  There is an "aridity of life, with depression and lack of spirit, motivation."  The Veteran was assigned a GAF score of 54.

After the 2012 remand, the Veteran underwent a second VA psychiatric examination in July 2013.  The report notes that the Veteran has been treated for "chronic war related PTSD of moderate severity in the PTSD program at the Ralph Johnson VAMC in Charleston."  

The examiner noted that the Veteran "exhibits significant occupational impairment, working less and getting less work, and recently made a significant error in his work.  Family relations have deteriorated with his wife, he avoids both his sisters, has no friends, never invites others to their home.  His personal hygiene has deteriorated.  This was evident today.  He has more frequent thoughts of suicide.  He endorsed more problems with concentration, noting that he misplaces things (keys, phone, tools)."

The Veteran's wife was also present during the examination.  They both indicated that the Veteran's PTSD had worsened in the previous two years.  "He endorsed nightmares nearly every night, fragmented and unrestful sleep despite taking 10 mg prazosin daily and citalopram 40 mg.  He reports repeated intrusive memories and thoughts of war events, re-experiencing combat, being physically and emotionally upset when reminded of combat, avoids thinking about and does not speak about his war experience - has never discussed with his wife.  He endorses pervasive anhedonia, emotional blunting, feels that his future will be cut short, has significant irritability subjectively, and endorses hypervigilance and easy startling.  He has problems with concentration."

The Veteran "endorses depressed mood with thoughts of suicide occurring more often that in the past, feels that life is not worth living but does not want to die.  He has no plan or intent to commit suicide.  If he were to die from an accident or natural causes, he says it would be ok with him."

The Veteran "is a recluse.  He only leaves the house to go to the VFW in the afternoon and drinks up to a quart of bourbon or vodka.  [His] wife comes to pick him up.  The only socializing that he does is when he and his wife go to the VFW for a dinner or other event.  In those circumstances, his wife indicates that he sits in a corner drinking quietly and interacts very little with others."

"His relationship with his wife has deteriorated further since the last examination.  She reports that he has had angry outbursts toward her, has been verbally abusive and non-communicative.  Intimacy, either physical or emotional, between them has decreased."

"Today he was unkempt, wearing a dirty t-shirt, [and] unshaven.  [His] wife says that he has gradually begun to neglect his personal hygiene.  He has to be reminded to clean up and put on clean clothes, which is a change from the last examination."

The examiner reported that the "majority of the symptoms endorsed by [the Veteran] are a result of his chronic PTSD.  Nearly all current complaints including depressed mood could be attributed almost entirely to PTSD."  The examiner opined that the Veteran's condition is manifested by "occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and/or mood."

The examiner noted that the Veteran's psychomotor activity exhibited "increased latency to respond."  His affect was restricted and primarily serious.  The Veteran endorsed passive suicide ideation.  He exhibited no homicidal ideation.  He denied delusions or hallucinations.  Cognition was grossly intact.  The Veteran was oriented to time, place and purpose of the examination.  Judgment was impaired with respect to not appreciating the consequences of drinking and working less.  Insight was limited.  The PTSD was noted to be severe and chronic.

The examiner opined that the Veteran exhibits "significant occupational impairment, and notes less motivation to work, working less, and getting less work and recently made an unusual and significant error in his work."  Based on these findings a GAF score of 48 was assigned.  The examiner opined that the Veteran's service connected PTSD "has had a substantial negative impact on his occupational and social impairment."

The claims file also includes treatment reports.  However, most of the reports concern issues unrelated to the Veteran's mental health.  There are a few entries focused on the Veteran's mental health that will be discussed.
In September 2012, the Veteran was seen at the VAMC for alcohol detox.  The note provides the following: "On day 3 of alcohol detox with gabapentin taper, multivitamin, and thiamine.  [The Veteran] denies that he has used alcohol since Sunday evening.  Denied any withdrawal [symptoms].  Denied problems with mood, sleep, or appetite.  No delusions, hallucinations, [homicidal ideation] or [suicidal ideation].  Tolerating regimen well.  At this point not interested in the other treatments available through SATC or medication that could help with recovery."  The Veteran was noted to be "casually dressed and neatly groomed."  He was reserved.  He answered questions with brief responses.  He showed normal rate, rhythm, and tone in speech.  He was euthymic. He had a constricted affect.  He indicated no delusions or hallucinations.  His memory was grossly intact.  His concentration was good.  Insight and judgement were limited.  The following assessment was provided: "Doing well with alcohol detox.  No evidence of withdrawal.  Insight and judgement in regard to alcohol use limited.  Will complete detox and have  return to SATC in a few weeks.  Without further [treatment] or AA involvement at high risk for relapse."

There is a mental status report from the same day.  The Veteran was described as well-groomed and appropriately dressed.  He was slightly agitated initially but "relaxed towards the end."  He exhibited poor eye contact.  Psychomotor activity was normal.  His moor was slightly dysphoric.  His affect was appropriate with constricted range.  His thought processes were linear and goal oriented.  Memory and orientation were normal.  His judgment and insight were fair.  He was assigned a GAF score of 55.  

Prior to that, there was a mental status report from July 2011.  At that time, his GAF score was reported to be 65.  The report from that time read: "Veteran with chronic PTSD and depression notes overall improvement in mood and motivation.  Appears more animated, spontaneous in session today.  Occasional intrusive memories and avoidance symptoms continue.  Work is intermittent for him and this affects his mood as expected.  He is currently working and has improved mood accordingly.  He is tolerating current medications well including citalopram and prazosin.  Nightmares are under much better control with the latter but he still notes some sleep disturbances so is agreeable with increasing the dose of prazosin to 4 mg.  No side effects reported.  No [suicidal ideation] or [homicidal ideation] or other acute problems reported at this time."

At that time, the Veteran was noted to be casually and appropriately attired.  His behavior was reserved and polite.  His speech was normal.  His psychomotor activity was mildly reduced.  His mood was mild to moderately depressed and anxious but some overall improvement compared with the last appointment.  His affect was congruent with mood.  His thought process was logical and linear.  His judgement was appropriate and his insight was fair.

An earlier mental health status update from May 2011 mirrors the findings of the February 2011 VA psychiatric examination.  There are also some earlier treatment records prior to the February 2011 examination, but the results are similar to the examination report.  Therefore, there are no other treatment records of note.

The Board also considered the lay assertions from the Veteran, his wife, and a friend in support of his claim.  The Veteran and the lay witnesses are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  They are also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran and other lay witnesses are not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As discussed above, the Veteran's rating is staged. The Veteran is rated as 50 percent prior to July 18, 2013 and 70 percent thereafter.  This rating is appropriate.  The two examinations show that the Veteran's symptoms increased in 2013.  The GAF score at the 2011 examination had been 54.  Then, at the 2013 examination it was 48.  In between, there are reports that the GAF score ranged from 55 in May 2011 to 65 in July 2011 and back to 55 in September 2012.  Between September 2012 and the July 2013 examination, there are no records documenting a increase in the severity of the Veteran's mental health problems.  Therefore, the earliest indication that the Veteran's condition worsened was at that July 2013 examination.

Importantly, the 2013 examiner noted that the effect of the Veteran's PTSD had worsened.  This was supported by the Veteran's and his wife's statements.  At the 2011 examination, the problem was noted to be moderately severe.  By the 2013 examination, the examiner opined that the Veteran "exhibits significant occupational impairment, working less and getting less work, and recently made a significant error in his work."

This reporting shows that the Veteran's symptoms in 2012 were moderate and increased to severe.  The reporting also shows that between the two examinations, the Veteran's symptoms improved in mid-2011. 

The Veteran's symptoms, as described in the 2011 examination report, does not include objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

In the 2011 examination report, and in the treatment records from 2011 to July 2013, the Veteran did not exhibit these symptoms.  He did have depression, anxiety, sleep disturbance, and hypervigilance, but he did not complain of any panic attacks, suicidal or homicidal ideation and his hygiene was described as good.  However, at the 2013 examination, the Veteran was first described as having non-specific suicidal thoughts, a more depressed mood, having nightly nightmares, a less hygienic appearance, and some memory problems.

While his symptoms were noted to be worse in July 2013, they do not meet the requirements for a 100 percent rating.  The symptoms were not noted by the examiner to exhibit total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In sum, the impact of the Veteran's symptoms were noted to be moderately severe in 2011 through 2012.  The first records indicating a worsening of the symptoms was the July 2013 examination report.  While the symptoms were noted to have increased in severity and frequency in 2013, the symptoms and their impact on the Veteran's social and occupational functioning have not shown evidence warranting a higher rating.

Therefore, the Veteran is not entitled to an increased rating for any of the stages.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning; the rating criteria contemplate these impairments.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).





ORDER

Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to July 18, 2013 and higher than 70 percent thereafter, is denied.


REMAND

The Veteran contends that he is unable to continue employment due to his service-connected disabilities.  He is currently service-connected for PTSD at 50 percent prior to July 18, 2013 and 70 percent thereafter; diabetes mellitus at 20 percent; and tinnitus at 10 percent.  His combined disability evaluation is 50 percent effective September 15, 2010, 60 percent effective November 1, 2010, 70 percent effective July 18, 2013, and currently 80 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran currently meets the minimum schedular criteria for consideration for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a).

During the course of the appeal, to include at the various VA examinations, the Veteran has claimed that he has been self-employed as a plumber for the last several years.  However, he has claimed that his work has been marginal and that the number or hours he works and the number of jobs he accepts has decreased substantially.  While the RO took steps to verify some periods of the Veteran's employment history, there is no evidence in the claims file that provides an indication of the Veteran's annual earnings for the years since 2010.  This information is needed to determine whether his employment has been marginal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide evidence of his annual earnings for the years since 2010.  Inform the Veteran that this information is needed to determine whether his employment has been marginal and that failure to provide this information may result in a denial on the merits insofar as the claim will be decided on the evidence of record.

2.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


